333333Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.         Applicant’s election of invention I (claims 1-7) in the reply filed on 06/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

              Withdrawn claims 8-20 have been cancelled.

Claim Interpretation
2.          The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
          (A)	     the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
          (B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
          (C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

3.           This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a stripping device for stripping a segment of an outer cladding layer,” “a plurality of cutting units … for cutting off the outer cladding layer,” and “a plurality of striping units … for slicing the outer cladding layer in claim 1.
            Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
          If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
4.          The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “240” in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
     5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
      obviousness rejections set forth in this Office action:
          A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.       Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Neiman et al. (3,748.932), hereinafter Neiman, in view of Niu et al. (CN 107359562 A), hereinafter Niu, or Amerpohl et al. (DE19960158 C1), hereinafter Amerpohl. Regarding claim 1, Neiman teaches a cable processing system comprising: a stripping device for stripping a segment of an outer cladding layer between two ends of a cable 4, including: a support frame 26; a mounting plate 82 mounted on the support frame 26 and having a first surface and a second surface (Figs. 7-10) opposite to each other in an axial direction of the cable; a plurality of cutting units (10, 116, 120, 122) mounted on the first surface of the mounting plate for cutting off the outer cladding layer in a circumferential direction of the cable 4; and a plurality of stripping units (8, 88) mounted on the second surface of the mounting plate 82 for slicing the outer cladding layer in the axial direction.  See Figs. 1-10 in Neiman. 
          Neiman does not explicitly teach that the mounting plat is movably mounted on the frame between a start position and an end position in the axial direction of the cable. Neiman teaches a moving mechanism in which the cable moves relative to  the mounting plate. However, alternatively, an opposite mechanism could be applied in which the mounting plate moves relative to the cable. For example, Niu teaches a mechanism for moving the blade relative to the frame wherein a mounting plate moves relative to the frame. Niu teaches a frame 1; and a mounting plate 201 (with slitting mechanism 4 and cutting off mechanism 3) which is movably mounted on the frame 1 between a start position and an end position in the axial direction of a cable 12. See Figs. 1-8 in Niu. Amerpohl also teaches a mechanism for moving the blade relative to the frame wherein a mounting plate moves relative to the frame. Amerpohl  teaches a frame (60.1, 62); and a mounting plate 20 (with a cable cutting mechanism 34) which is movably mounted on the frame (60.1, 62) between a start position and an end position in the axial direction of a cable 10. See Figs. 1-3 in Amerpohl. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to move the mounting plate of Neiman’s cable processing system relative to the frame, as taught by Niu or Amerpohl, since both mechanisms for moving the cable relative to the mounting frame in Neiman and Niu or Amerpohl are art-recognized equivalents that produce the same result.  
            Regarding claim 2, Neiman teaches everything noted above including that the plurality of cutting units (10, 116, 120, 122) are symmetrically mounted on the first surface of the mounting plate, and the plurality of stripping units (8, 88) are symmetrically mounted on the second surface of the mounting plate.  See Figs. 7-9 in Neiman. 
             Regarding claim 3, Neiman teaches everything noted above including that the plurality of cutting units (10, 16, 120, 122) include two cutting unit arranged opposite each other in a radial direction of the cable 4.  
             Regarding claim 4, Neiman teaches everything noted above including that each of the cutting units (10, 16, 120, 122) includes a first cutter 10 formed with a concave semicircular cutting edge for cutting the outer cladding layer. See Figs. 3-4 in Neiman. 
           Regarding claim 5, Neiman teaches everything noted above including that each of the cutting units (10, 116, 120, 122) further includes a first driver 122 for driving the first cutter 10 to move in the radial direction of the cable. To the degree that it could argued the driver for the cutting unit is a motor as set forth in the invention, an Official Notice is taken that the use of a motor or a cylinder to drive the blade towards the radial direction of a cable is old and well known in the art. 
         Regarding claim 6, Neiman teaches everything noted above including that each of the cutting units (10, 116, 120, 122) further includes a first cutter holder (116, 120) connected to the first driver 122, the first cutter 10 being detachably mounted on the first cutter holder (116, 120). See Fig. 8 in Neiman. 
         Regarding claim 7, Neiman teaches everything noted above including that the semicircular cutting edge of the first cutter 10 has a radius equal to an inner diameter of the outer cladding layer of the cable 4 such that the first cutter cuts the outer cladding layer of the cable without cutting the inner layer of the cable beneath the outer cladding layer cut. See Figs, 3-4 in Neiman.             

	Conclusion	
7.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 

Bermier, Jr. et al. (4,628,599) and Hatfield (4,592,253) teach a cable processing system.

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

November 3, 2022